DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 16, 2022.
Claims 1 – 8 and 11 – 20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.
Applicant argues that the compounds T-143 and T-94 correspond to different general formulas in Yasou, specifically formula 1 and formula 3, respectively, and that one of ordinary skill in the art would not be motivated to replace the dibenzofuran group of T-143 with a benzene ring as claimed by Examiner. Examiner respectfully disagrees. While Examiner acknowledges that Applicant is correct that compounds T-143 and T-94 do correspond to different general formulas, Examiner asserts that Applicant has not acknowledged the point of Examiner that it would also be obvious to arrive at a compound such as that claimed because a phenyl group in place of the dibenzofuran group is within the definitions of Formula (1). The dibenzofuran group of T-143 corresponds to the L group, and the carbazole group corresponds to the M group. Yasou teaches that one of the L group and M groups should be an electron donating group and the other should be an electron withdrawing group ([0015]). As the carbazole group is an electron-donating group, it would be reasonable for one of ordinary skill in the art to put an electron accepting group in the L position. Yasou teaches that a suitable electron withdrawing group includes an aryl group with may be substituted with an electron-withdrawing group ([0043]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dibenzofuran group of compound T-143 with a phenyl group, i.e. an unsubstituted aryl group, to arrive at the claimed compounds. Regarding the arguments with claim 20, Examiner notes that whether the cyano group in compound T-143 is a simple substituent or not, it will behave as an electron withdrawing group and therefore Yasou has taught compounds with an electron withdrawing group and an electron donating group on the same ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 8 and 11 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasou (WO2017115608, using the previously provided machine translation).
As per claims 1 – 8, 11 and 12, Yasou teaches:
An organic light emitting device comprising a first electrode, a second electrode and an organic layer disposed between the first electrode and the second electrode where the organic layer comprises an emission layer ([0102]: “The organic EL device of the present invention is an organic electroluminescence device having at least a light emitting layer between an anode and a cathode, and at least one of the light emitting layers is any one of the general formulas (1) to (7). It contains a π-conjugated compound having the structure represented.”)
Where the emission layer comprises a fluorescent compound with a difference between a singlet excitation energy level and a triplet excitation energy level is between 0 – 0.5 eV ([0099]: “The absolute value (ΔEST) of the energy difference between the lowest excited singlet level and the lowest excited triplet level of the π-conjugated compound having the structure represented by any one of the general formulas (1) to (6) is, 0.5 eV or less is preferable.”)
The proportion of fluorescent emission compound with respect to total emission components emitted from the emission layer is about 90% or more, and the emission layer does not include a phosphorescent emission compound ([0108]: “In the π-conjugated compound of the present invention, it is preferable that at least one layer of the light-emitting layer contains the π-conjugated compound of the present application and a host compound because luminous efficiency is improved.” As this embodiment of the OLED does not require any additional dopants, phosphorescent or not, 100% of the emission will come from the fluorescence of the claimed dopant, and Yasuo teaches the claimed limitations.)
Wherein the fluorescent compound is represented by 
    PNG
    media_image1.png
    268
    290
    media_image1.png
    Greyscale
 ( Yasou teaches compound T-143 on page 112
    PNG
    media_image2.png
    125
    158
    media_image2.png
    Greyscale
. While compound T-143 contains a dibenzofuran group in the claimed R8 position, a situation which is explicitly excluded by the current claim limitations, a phenyl group in place of the dibenzofuran group is within the definitions of Formula (1) and furthermore, Yasou teaches compound such as T-94, where the nitrogen atom is bonded to a phenyl ring. 
    PNG
    media_image3.png
    145
    152
    media_image3.png
    Greyscale
. When compound T-143 is modified so that the dibenzofuran group is replaced by the phenyl group, the modified compound reads on the claimed Formula where, L1 is a single bond; a1 is 1; b8 is 1; A1 is an electron acceptor group represented by Formula 1B; c1 is 1; c2 to c4 are 0, so that A2 – A4 do not exist, these c values meet the (i) limitation of claim 12; a bond between A1 and CY1 are a carbon-carbon single bond; CY1 to CY4 are each a benzene group, so that the compounds are both represented by Fomrula 8-1 in claim 11; R1 to R4 are hydrogen; R8 is a C6 carbocyclic group; L11 in Formula 1B is a single bond; a11 is 1; E11 is –CN; b11 is 1; a bond between L11 and E11 is a carbon-carbon single bond.)
Yasou includes each element claimed, with the only difference between the claimed invention and Yasou being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved light emission efficiency of an organic electroluminescence element (Page 3, Last Paragraph), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claims 13 and 19, the modified compound reads on Formula 1-7 
    PNG
    media_image4.png
    117
    151
    media_image4.png
    Greyscale
 and the limitations of (3) wherein R13 is an electron acceptor group represented by Formula 1B and R11 is a group represented by Formula 6-5, where CY4 is a benzene group and R3 and R4 are hydrogen; R51 is a phenyl group, and the remaining R groups are hydrogen
As per claims 14 and 15, Yasuo teaches:
The fluorescent compound comprised in the emission layer is a fluorescent emitter and further comprises a host and a proportion of fluorescent emission components of the fluorescent compound with respect to total emission components emitted from the emission layer is about 80% or more ([0108]: “In the π-conjugated compound of the present invention, it is preferable that at least one layer of the light-emitting layer contains the π-conjugated compound of the present application and a host compound because luminous efficiency is improved.” As this embodiment of the OLED does not require any additional dopants, phosphorescent or not, 100% of the emission will come from the fluorescence of the claimed dopant, and Yasuo teaches the claimed limitations.)
As per claim 16, Yasuo teaches:
The emission layer comprises a host comprising the fluorescent compound and a fluorescent dopant and a proportion of fluorescent emission components of the fluorescent dopant with respect to total emission components emitting from the emission layer is about 80% or more ([0114]: “When the π-conjugated compound according to the present invention is used as a host compound, the light emitting layer has a mass ratio of 0.1 to 50% of the fluorescent compound… with respect to the π-conjugated compound.” As a single fluorescent compound is used, 100% of the fluorescence will come from the fluorescent dopant.)
As per claim 17, Yasuo teaches the claimed energy relationship in Figure 3, where the triplet energy of the host is greater than the triplet energy of the auxiliary dopant, which is the claimed fluorescent compound (see Table 4, which shows that the difference between the singlet and triplet energies of the fluorescent compound can be on the scale of 0.1 eV, and since the triplet energy of the host is higher than the singlet energy of the auxiliary dopant (fluorescent compound), the difference between the two triplet energy states would be greater than the claimed 0.05 eV), and the singlet energy of the fluorescent dopant is less than that of the singlet energy of the auxiliary dopant.)
As per claim 20, Yasou teaches compound 
    PNG
    media_image3.png
    145
    152
    media_image3.png
    Greyscale
, which only differs from compound 1 
    PNG
    media_image5.png
    118
    103
    media_image5.png
    Greyscale
 in the location of the bonding of the carbazole groups and the triazine groups. Yasou teaches compounds, such as 
    PNG
    media_image6.png
    128
    152
    media_image6.png
    Greyscale
, where the carbazole group is bonded to the same phenyl ring as an electron withdrawing group. Therefore, a compound such as claimed compound 1 would have been obvious based on Yasou’s compound T-94, because the compounds are structural isomers of each other. 
The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789